                                UNITED STATES DISTRICT COURT
                               CENTRAL DISTRICT OF CALIFORNIA

                                   CIVIL MINUTES – GENERAL

Case No.: 2:19-cv-05237-DDP-MAA                                            Date: September 9, 2019
Title:      Mills v. Marsh


Present:    The Honorable MARIA A. AUDERO, United States Magistrate Judge


                    Chris Silva                                             N/A
                   Deputy Clerk                                    Court Reporter / Recorder

           Attorneys Present for Plaintiff:                   Attorneys Present for Defendants:
                        N/A                                                 N/A

Proceedings (In Chambers):              Third Order to Show Cause Why the Petition Should Not
                                        Be Dismissed Without Prejudice for Failure to Exhaust
                                        State-Court Remedies

        On February 21, 2019, Petitioner Thomas K. Mills filed an application for leave to file a
second or successive petition in the Ninth Circuit Court of Appeals. (See ECF No. 1.) On June 13,
2019, a Ninth Circuit panel denied the application as unnecessary and transferred the action to this
Court to be processed as a petition for writ of habeas corpus pursuant to 28 U.S.C. § 2254. (ECF
No. 2, at 1-2.) Petitioner filed a petition for writ of habeas corpus on June 28, 2019. (“Petition,”
ECF No. 5.) The Petition alleges two grounds for relief: (1) Petitioner is eligible for resentencing to
remove a sentencing enhancement imposed pursuant to California Penal Code 667(a)(1);
(2) Petitioner is eligible for resentencing pursuant to California Penal Code § 1170(d). (See Petition
5-6.)

        Observing that the Petition appears to be wholly unexhausted, the Court ordered Petitioner to
show cause why the Petition should not be dismissed without prejudice for failure to exhaust state-
court remedies. (“First OSC,” ECF No. 18.) The Court ordered Petitioner to respond to the First
OSC by filing one of the following: (1) a notice of dismissal of the Petition; (2) a request for a stay
pursuant to Rhines v. Weber, 544 U.S. 269 (2005); (3) a written response to the First OSC explaining
that he has exhausted his state-court remedies. (Id. at 2-3.)

         Petitioner submitted an undated response to the First OSC, which the Court received and
filed on August 19, 2019. (“First OSC Response,” ECF No. 22.) Petitioner asserted that he
“exhausted [his] state court remedies concerning this resenteceing [sic] matter.” (Id. at 1.) He then
stated, to the contrary, that he “was’nt [sic] able to exhaust [his] state remedies.” (Id.) Petitioner
indicated that the state superior court denied his petition for resentencing in January 2019. (See id.)


CV-90 (03/15)                            Civil Minutes – General                               Page 1 of 4
                               UNITED STATES DISTRICT COURT
                              CENTRAL DISTRICT OF CALIFORNIA

                                   CIVIL MINUTES – GENERAL

Case No.: 2:19-cv-05237-DDP-MAA                                           Date: September 9, 2019
Title:     Mills v. Marsh

On the other hand, he was unable “to get permission to file another habeas corpus” petition in the
California Court of Appeal or California Supreme Court. (Id.) He said he “would have taken [his]
petition” to those state courts, “[b]ut the 9th Circuit Court said [his] request to file a successive
petition in another court was unnecessary,” and then it transferred his case to this district court. (Id.
at 2.)

        In response, the Court issued a second order to show cause why the Petition should not be
dismissed, indicating that it appeared that Petitioner has proceeded with a petition for a writ of
habeas corpus here in this federal district court instead of pursuing his resentencing claims in the
state appellate courts, skipping the state-court steps necessary for him to seek relief in federal court.
(“Second OSC,” ECF No. 23.) The Court ordered Petitioner to respond to the Second OSC by filing
one of the following: (1) a notice of dismissal of the Petition; (2) a request for a stay pursuant to
Rhines v. Weber, 544 U.S. 269 (2005); (3) a written response to the Second OSC explaining that he
has exhausted his state-court remedies. (Id. at 2-3.)

        In a document received and filed by the Court on September 3, 2019, Petitioner submitted a
response to the Second OSC by attaching the conformed face page of a petition for writ of habeas
corpus that indicated that Petitioner presented a habeas petition to the California Supreme Court on
August 22, 2019. 1 (“Second OSC Response,” ECF No. 27.) In a letter directed to the Clerk of
Court, Petitioner avers his “state remedies are being exausted [sic] with this Supreme Court case
filing.” (Id. at 3.) He reiterates that he is “exausting [sic] [his] state remedies.” (Id.)

       The Court takes judicial notice of Petitioner’s new California Supreme Court proceeding.
See Fed. R. Evid. 201(b)(2) (“The court may judicially notice a fact that is not subject to reasonable
dispute because it . . . can be accurately and readily determined from sources whose accuracy cannot
reasonably be questioned.”); Harris v. County of Orange, 682 F.3d 1126, 1131-32 (9th Cir. 2012)
(court may take judicial notice of “documents on file in federal or state courts”). The California
Supreme Court’s docket indicates that it has yet to rule on the petition presented to it.


1
  Petitioner attaches only the face page of his state-court petition. Petitioner has not provided any
information regarding the claims he presented to the California Supreme Court. The Court assumes
for the purpose of this Order that the petition before the California Supreme Court contains “both the
operative facts and the federal legal theor[ies]” upon which Petitioner brings his Petition here in
federal court. Davis v. Silva, 511 F.3d 1005, 1009 (9th Cir. 2008) (citation and quotation marks
omitted).


CV-90 (03/15)                           Civil Minutes – General                             Page 2 of 4
                               UNITED STATES DISTRICT COURT
                              CENTRAL DISTRICT OF CALIFORNIA

                                   CIVIL MINUTES – GENERAL

Case No.: 2:19-cv-05237-DDP-MAA                                           Date: September 9, 2019
Title:     Mills v. Marsh

        Petitioner’s recent effort to pursue exhaustion does not show his claims are exhausted. This
federal court may not grant the relief Petitioner seeks until the California Supreme Court rules or
declines to rule on the petition before it. See 28 U.S.C. § 2254(b)(1)(A); O’Sullivan v. Boerckel, 526
U.S. 838, 845 (1999) (“[T]he exhaustion doctrine is designed to give the state courts a full and fair
opportunity to resolve federal constitutional claims before those claims are presented to the federal
courts . . . .”); Harris v. Superior Court, 500 F.2d 1124, 1128-29 (9th Cir. 1974) (“[W]hen the
California Supreme Court denies a habeas corpus petition without opinion or citation, or when it
otherwise decides on the merits of the petition, the exhaustion requirement is satisfied.”). Principles
of comity provide that this Court should not adjudicate Petitioner’s claims until the California court
is given the first and full opportunity to review and decide claims of federal constitutional error. See
Rose v. Lundy, 455 U.S. 509, 518-20 (1982). Accordingly, until the California Supreme Court
resolves the petition before it, Petitioner’s claims remain unexhausted.

         Moreover, the fact that Petitioner now seeks to exhaust his claims in the state court does not
in itself justify a stay pursuant to Rhines v. Weber, 544 U.S. 269 (2005). As stated by the Supreme
Court, Rhines stays “should be available only in limited circumstances.” Rhines, 544 U.S. at 277. In
the Second OSC Response, Petitioner avers no facts or argument showing that he had good cause for
not bringing his state habeas petition earlier, that his claims are not plainly meritless, and that he has
not engaged in abusive litigation tactics or intentional delay. See id. at 277-78. Accordingly, the
Court declines to stay the action sua sponte on the basis of the record before it. 2

        Because the Second OSC Response does not show that Petitioner’s claims are exhausted or
that Petitioner is entitled to a stay of these federal proceedings, the Court still remains persuaded that
the Petition is subject to summary dismissal without prejudice as unexhausted. See 28 U.S.C.
§ 2254(b)(1)(A). In light of Petitioner’s pro se status, the Court will afford Petitioner one more
opportunity to respond. Petitioner is ORDERED TO SHOW CAUSE why the Court should not
recommend dismissal of the Petition for failure to exhaust his claims in state court. Petitioner shall
respond to this Order to Show Cause in writing no later than October 9, 2019. Petitioner may
discharge the Order to Show Cause by filing one of the following three documents:




2
 Although Petitioner previously expressed he might seek a stay of proceedings (see First OSC
Response at 3-4), he has yet to file a formal request for a Rhines stay. Petitioner may choose to file
such a request in response to this Order to Show Cause.


CV-90 (03/15)                           Civil Minutes – General                             Page 3 of 4
                               UNITED STATES DISTRICT COURT
                              CENTRAL DISTRICT OF CALIFORNIA

                                   CIVIL MINUTES – GENERAL

Case No.: 2:19-cv-05237-DDP-MAA                                          Date: September 9, 2019
Title:      Mills v. Marsh

         (1) Notice of Dismissal. Petitioner may file a notice of dismissal of his Petition. The Clerk
         is directed to attach Form CV-09 (Notice of Dismissal Pursuant to Federal Rules of Civil
         Procedure 41(a) or (c)) to this Order to Show Cause.

         (2) Request for Rhines Stay. Petitioner may file a request for a stay pursuant to Rhines v.
         Weber, 544 U.S. 269 (2005). If Petitioner elects this option, he must make the requisite
         showing of good cause for his failure to exhaust his unexhausted claims in state court prior to
         filing his Petition. He also must demonstrate to the Court’s satisfaction that his unexhausted
         claims are not plainly meritless—for example, by citing the Supreme Court authority upon
         which he is relying in support of that claim. Finally, he must demonstrate to the Court’s
         satisfaction that he has not engaged in abusive litigation tactics or intentional delay. See
         Rhines, 544 U.S. at 277-78.

         (3) Response to Order to Show Cause. If Petitioner contends that he has exhausted his state-
         court remedies, he may explain this clearly in a written response to this Order to Show
         Cause. Petitioner should attach to his response copies of any documents establishing that the
         claims are exhausted, including a complete copy of his petition in the California Supreme
         Court and any decision by the California Supreme Court.

        Petitioner is expressly cautioned that failure to respond to this Order to Show Cause
will result in a recommendation that the Petition be dismissed without prejudice for failure to
prosecute and failure to comply with a court order pursuant to Federal Rule of Civil
Procedure 41(b), and for failure to exhaust claims in state court pursuant to 28 U.S.C.
§ 2254(b)(1)(A).

It is so ordered.

Attachment
Form CV-09 (Notice of Dismissal Pursuant to Federal Rules of Civil Procedure 41(a) or (c))




                                                                         Time in Court:        0:00
                                                                   Initials of Preparer:       CSI


CV-90 (03/15)                           Civil Minutes – General                            Page 4 of 4
